Citation Nr: 0534603	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's claim of 
entitlement to service connection for entitlement to service 
connection for multiple sclerosis, to include as due to 
herbicide exposure.  The Board notes that although the 
Seattle RO issued the rating decision in this case, the 
Agency of Original Jurisdiction is the Portland RO.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's multiple sclerosis was present in service, was 
manifested during a seven year period following service 
discharge, or is otherwise causally related to any incident 
of active duty service, including exposure to herbicides 
during Vietnam.


CONCLUSION OF LAW

Service connection for multiple sclerosis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
multiple sclerosis, to include as due to exposure to 
herbicides during his service in the Republic of Vietnam.  
Specifically, the veteran claims that the New Jersey Agent 
Orange commission found evidence of a link between Agent 
Orange exposure and multiple sclerosis, and that he should 
therefore be awarded service connection.  The veteran also 
claims that the folliculitis in his legs during service may 
have been the root of his multiple sclerosis.  

The veteran's representative asserts that the veteran is 
entitled to a VA examination under the Veterans Claims 
Assistance Act (VCAA) for the purpose of determining whether 
the numbness in the fingers he complained of in 1984 was the 
start of his multiple sclerosis, and, based on that, whether 
the veteran's multiple sclerosis may be linked to his active 
duty service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops the chronic disease multiple 
sclerosis to a degree of 10 percent or more within seven 
years from separation from service, such disease may be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The Board also notes that a veteran will be presumed to have 
been exposed to certain herbicides, such as Agent Orange, if 
the veteran served in the Republic of Vietnam during the 
period January 9, 1962 through May 7, 1975.  See also 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6); 
McCartt v. West, 12 Vet. App. 164 (1999).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become compensably manifested 
within a particular period, if any such period is prescribed.  
The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2005).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); Notice, 
61 Fed. Reg. 41,442-449 (1996).

Although the veteran served in the Republic of Vietnam, as 
the applicable regulations do not include multiple sclerosis 
as a presumptive disease due to exposure to herbicides, he is 
not entitled to presumptive service connection therefor.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  However, even if an 
appellant is found not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994).

It is also noted that the veteran's service personnel records 
show that he was awarded the Combat Infantry Badge for his 
service in Vietnam.  Under the circumstances, the Board will 
consider the applicability of 38 U.S.C.A. § 1154(b) (West 
2002), which states, in pertinent part, that in any case 
where a veteran is engaged in combat during active service, 
lay or other evidence of service incurrence of a combat 
related disease or injury will be considered sufficient proof 
of service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  

In reviewing the evidence in this case, the Board observes 
that the veteran's service medical records (SMRs) are devoid 
of any history, complaints, findings or diagnosis indicative 
of the presence of multiple sclerosis.  For example, the SMRs 
show no complaint of neurological, visual difficulties or 
other pertinent difficulties that characterized the onset of 
the disease many years after service.  The SMRs do show that 
the veteran was treated for folliculitis of the legs and 
malaria in September and October 1970, but it appears that 
the condition resolved completely by the time of his 
separation examination in September 1971.  There is no 
indication in the SMRs or in any of the medical evidence that 
either of these conditions reflects the presence of or is 
etiologically related to multiple sclerosis.  The service 
separation examination was negative for any pertinent 
history, complaints or findings.

The veteran sought entitlement to service connection for a 
disability manifested by "numbness of the fingers," 
apparently as a residual of herbicide exposure, in 1984.  
Information in the claims file shows that the veteran failed 
to report for a scheduled examination and the regional office 
denied the claim that year.  The denial was not appealed.  

The veteran filed the instant claim in 2002, wherein he 
reported that multiple sclerosis had been diagnosed in 
November 2001.

Private medical records from C. W. B., M.D., show that the 
veteran first presented for neurological symptoms in the 
lower extremities in November 2000.  

The veteran underwent a VA Agent Orange examination in March 
2001.  The examination report notes that the veteran denied 
having any numbness or tingling.  The examiner opined that 
there was no diagnosis that could be attributed to Agent 
Orange. 

Private medical records from A. J. L., M.D., dated in October 
2001, reflect that the veteran was being seen for evaluation 
of gait disorder representing spastic paraparesis.  The 
veteran recounted to the examiner that he first noticed 
neurological symptoms in the spring of 2000 while playing 
softball.  

Extensive private and VA medical records thereafter confirm 
that the veteran has multiple sclerosis, which, 
unfortunately, has been progressing in severity.  The veteran 
was afforded a thorough VA neurological examination in 
February 2002.  The examination report notes that the veteran 
reported first experiencing vision problems in 1991, which 
resolved and then reoccurred in 1997.  He reported first 
experiencing lower extremity motor difficulties in 2000.  VA 
hospital records dated in May 2003, when the veteran was 
treated for multiple sclerosis, record a similar history to 
that noted on the VA neurological examination.  

The extensive medical records on file note the veteran's 
Vietnam service a part of his medical history.  However, none 
of the private or VA medical records contain any opinion or 
other indication that even suggests that the veteran's 
multiple sclerosis is related to service, including herbicide 
exposure during his tour Vietnam. 

The veteran submitted an excerpt from what appears to be the 
New Jersey Agent Orange Commission: Physician's Desk Guide, 
which describes multiple sclerosis and states under the 
subheading "Causes:"  "Problems with autoimmune system, 
infectious agents, genetics and/or chemical factors are being 
studied by researchers as possible causes for MS." 

The veteran also submitted what appears to be newspaper 
article which states that herbicides used in Vietnam are 
shown by "some studies" to cause "nerve damage and other 
diseases in susceptible individuals."  The article goes on 
to explain that veterans may receive compensation for certain 
listed diseases that are considered to be caused by the 
herbicides without having to prove the herbicides actually 
caused such diseases.

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for multiple sclerosis is not warranted, to 
include as due to herbicide exposure, on either a direct or 
presumptive basis.   

As was noted earlier herein, as there is no medical evidence 
showing that the veteran had multiple sclerosis within seven 
years from separation from service, presumptive service 
connection for multiple sclerosis as a chronic disease is not 
warranted under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Even if 
we were to assume that the "numbness of the fingers" 
reported in 1984 was attributable to multiple sclerosis (a 
conclusion that was not offered by any medical professional) 
this would be well beyond the presumptive period for that 
disease.  In addition, as multiple sclerosis is not listed as 
a disease attributable to herbicide exposure and therefore 
presumptive service connection under that theory is not 
warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e); See Notice, 
59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-449 
(1996).

In regard to direct service connection, the medical evidence 
of record, which provides a detailed and extensive 
description and history of the onset and progression of the 
veteran's multiple sclerosis, is devoid of any suggestion 
that the veteran's multiple sclerosis is in any way related 
to service, including as a result of exposure to herbicides 
during Vietnam.  The Board further notes that the 
documentation submitted from the New Jersey Agent Orange 
Commission is not persuasive evidence because it says only 
that a connection between multiple sclerosis and chemical 
exposure is being studied, not that a connection actually 
exists.  Likewise, the newspaper article submitted by the 
veteran does not suggest that multiple sclerosis is caused by 
herbicide exposure.  Without medical evidence linking the 
veteran's multiple sclerosis to military service, service 
connection is simply not warranted under the law.  

The Board has also considered presumptions afforded the 
veteran under 38 U.S.C.A. § 1154(b) because he was engaged in 
combat.  However, given the medical evidence, there is 
nothing about the circumstances of his service as a combat 
veteran in Vietnam that leads the Board to conclude that 
multiple sclerosis was incurred as the result of an incident 
of such service, including, as discussed above, herbicide 
exposure.  Hence, we are unable to reach a favorable 
determination with consideration of this provision of the 
law. 

The Board has considered the veteran's written statements 
submitted in support of his contention that his multiple 
sclerosis is the result of service, to include s due to 
herbicide exposure.  However, these statements are not 
competent medical evidence a nexus between his currently 
diagnosed multiple sclerosis and any circumstance of or 
incident sustained in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  The Board does not doubt that 
the veteran believes his multiple sclerosis is related to 
service; however, there is simply no medical evidence to 
support his contention that his military service is related 
to currently diagnosed multiple sclerosis.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim for multiple 
sclerosis.

In considering this appeal, the Board took into account the 
requirement of the Veterans Claims Assistance Act of 2000 
(VCAA), which describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, in December 2003, the appellant has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The VCAA rights were provided to the veteran 
again in the February 2004 Statement of the Case (SOC).  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  The 
veteran has also submitted extensive private medical records, 
and he has been afforded a healthcare at VA medical 
facilities for his multiple sclerosis.  The veteran was also 
afforded a VA examination in March 2001 for the purpose of 
determining whether the veteran is suffering from any 
residuals due to herbicide exposure.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  In this connection, the 
veteran was afforded an opportunity to participate in a 
hearing before the Board, but he declined.  The veteran has 
otherwise taken the opportunity to submit additional evidence 
from the New Jersey Agent Orange Commission and a newspaper 
article.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board has considered the veteran's accredited 
representative assertion that the veteran is entitled to a VA 
examination under the VCAA for the purpose of providing a 
nexus opinion as to whether the veteran's multiple sclerosis 
is related to service.  We note that the veteran has been 
afforded a thorough VA neurological examination in 
conjunction with his claim and there are extensive VA 
treatment records and private medical statements on file 
regarding the veteran's multiple sclerosis.  Moreover, as In 
this regard, the Board notes that a VA examination is deemed 
to be unnecessary under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) because there is already ample medical evidence 
of record evidencing no indication of a relationship between 
service and the veteran's currently diagnosed multiple 
sclerosis.  Moreover, as noted above, the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted, such as multiple 
sclerosis.  See Notice, 59 Fed. Reg. 341-346 (1994); Notice, 
61 Fed. Reg. 41,442-449 (1996).  The extensive medical 
evidence of record reflects that the medical professionals 
were well aware of veteran's history of exposure to 
herbicides during Vietnam and the circumstances of the 
disease's onset.  No connection between the veteran's 
presumed exposure to herbicides in Vietnam service and his 
current multiple sclerosis has been identified by any of the 
private or VA medical professionals who have examined and/or 
treated the veteran.  In the Board's view, the medical 
evidence is sufficient to decide the claim and the decision 
is unfavorable to the claim.  




ORDER

Entitlement to service connection for multiple sclerosis, to 
include as due to exposure to herbicides, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


